Citation Nr: 0610362	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to September 
1983.  He died on June [redacted], 2002.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).  


FINDING OF FACT

At the time of death, the veteran was not in receipt of, or 
entitled to receive, compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death, or 
so rated for a period of not less than 5 years from the date 
of his discharge or other release from active duty.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the appellant's claim, a letter dated in June 
2003 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  No VA examination or opinion was necessary 
with regard to the issue on appeal.  38 C.F.R. § 3.159(c)(4).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available but not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Dingess/Hartman 
v. Nicholson, Nos. 01-1917, 02-1506 (U. S. Vet. App. March 3, 
2006). 

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2005). 

The veteran was separated from service in September 30, 1983.  
Service connection was granted for inflammation of the long 
head biceps, right shoulder, effective October 1, 1983.  
Service connection was not in effect for any other 
disabilities during the veteran's lifetime.  The veteran died 
on June [redacted], 2002.  Accordingly, there are no service-
connected disabilities that were rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding the veteran's death, nor any that were 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty.  Additionally, the veteran was not a former prisoner of 
war who died after September 30, 1999.  

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In so concluding, the Board in no way 
intends to minimize the veteran's sacrifices during his over 
20 years of service to his country, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis).


ORDER

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


